FILED
                              NOT FOR PUBLICATION                            MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IGNACIO CEDILLO BARCENAS;                        No. 09-70967
MARIA DEL CARMEN ESTRADA DE
CEDILLO,                                         Agency Nos. A073-935-612
                                                             A073-935-619
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Ignacio Cedillo Barcenas and Maria Del Carmen Estrada De Cedillo, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order dismissing their appeal from an immigration judge’s removal order. We

dismiss the petition for review.

      We lack jurisdiction to consider petitioners’ challenges to the agency’s

denial of cancellation of removal and voluntary departure based on its

discretionary determination that petitioners lack good moral character. 8 U.S.C.

§§ 1229c(f), 1252(a)(2)(B)(i); Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.

2005), overruled on other grounds by Sanchez v. Holder, 560 F.3d 1028 (9th Cir.

2009) (en banc).

      Petitioners’ remaining contentions are not persuasive.

      PETITION FOR REVIEW DISMISSED.




                                         2                                       09-70967